PAGE, Circuit Judge.
On August 19, 1924, appellant (here called plaintiff) filed its bill against J. Otto Stoll, Eugene Du Pont, and J. Vincent Spadea, charging that they, by the publication of a magazine called “Co-Ed,” had infringed the rights of the plaintiff, who was then-the publisher of two magazines, one called “College Humor,” and the other called “Co-Ed.” That case is still pending in the District Court.
On November 10, 1924, plaintiff filed'its bill against appellees here (called defendants), charging that defendants had, by the publication of their magazine “College Comics,” infringed plaintiff's trade-mark “College Humor,” and had been guilty of unfair competition and trade practices. This case was heard by a master at great length, and his findings, favorable to defendants, are found in the opinion of the District Court, reported in 14 F.(2d) at page 158. The District Court approved the findings of the master and dismissed the bill for want of equity.
From a careful examination of the record in this case, we conclude that the findings of the master fully and fairly present the facts, and that the master and the District Court reached the right conclusion. While there is much in this case that invites it, we are of opinion that further discussion will serve no useful purpose.
The decree of the District Court is affirmed.